                          United States District Court
                        Western District of North Carolina
                               Statesville Division

       Teofilo Salinas Cervin,        )              JUDGMENT IN CASE
                                      )
              Petitioner,             )                5:17-cv-00131-KDB
                                      )             5:16-cr-00020-KDB-DSC
                 vs.                  )
                                      )
                USA,                  )
                                      )
             Respondent,              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s February 9, 2021 Order.

                                               February 9, 2021




        Case 5:17-cv-00131-KDB Document 12 Filed 02/09/21 Page 1 of 1
